Citation Nr: 0209339	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  00-19 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disability, to include hypertension.

2.  Entitlement to an increased rating for a hiatal hernia 
with gastro-esophageal reflux disease (GERD), currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from November 1974 to November 
1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).  When this case was before the 
Board in November 2000, it was remanded for further 
development.  It was returned to the Board in June 2002.  In 
connection with his appeal the veteran testified at a 
videoconference hearing in July 2002; he accepted such 
hearing in lieu of an in-person Travel Board hearing.  See 
38 C.F.R. § 20.700(e) (2001).  A transcript of the hearing is 
associated with the claims files.  The Board further notes 
that a motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) 
(West Supp. 2001) and 38 C.F.R. § 20.900(c) (2001).

The Board notes that the veteran has raised claims of 
entitlement to service connection for pseudofolliculitis 
barbae, a pulmonary disorder, acne vulgaris, tuberculosis, 
and seborrhea/scalp condition, and has also raised a claim of 
entitlement to an increased evaluation for his service-
connected bilateral heel/foot disability.  It appears the 
veteran has further raised a claim of entitlement to service 
connection for low back disability.  The RO has initiated 
indicated development with respect to some of these claims, 
but has not adjudicated the issues.  Thus, such are referred 
to the RO for appropriate action.



REMAND

In a decision dated in June 2001, the RO denied service 
connection for diverticulosis.  In correspondence received in 
August 2001, the veteran timely expressed disagreement with 
that determination.  The RO has not yet issued a statement of 
the case in response to the veteran's notice of disagreement.  
When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).

VA regulations provide that certain co-existing diseases of 
the abdominal system do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14 (2001).  38 C.F.R. § 4.113 (2001).  
38 C.F.R. § 4.114 specifies that the diagnostic codes that 
will not be combined include those diagnostic codes 
pertaining to hiatal hernia and diverticulosis.  If such 
disabilities are found to co-exist and are deemed to be 
service-connected, a single evaluation will be assigned under 
the diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  Id.  

The outcome of the veteran's diverticulosis claim has a 
potential impact on the veteran's current appeal with respect 
to entitlement to an increased rating for a hiatal hernia 
with GERD.  Furthermore, the record suggests the veteran also 
has irritable colon syndrome, and he has evidenced an intent 
to pursue entitlement to benefits based on a widened 
definition of service-connected gastro-intestinal disability 
to include "whatever parts of my system that produced the 
loose and watery stools..."  Thus, the Board's adjudication of 
the increased rating matter is deferred pending appropriate 
procedural and factual development as set out below.

The Board also notes that since the veteran testified before 
the undersigned in July 2002, additional medical records have 
been received.  Such show the veteran now carries a diagnosis 
of hypertension for which he is prescribed medication.  No 
opinion as to the etiology of hypertension has, however, been 
obtained.  Moreover, the Board recognizes that the post-
service record contains medical assessments that the veteran 
has paroxysmal auricular tachycardia.  One examiner noted 
such diagnosis was, "suspected by the explanations that the 
veteran has made relative to his heartbeat..."  Despite such 
conclusion, that examination report and other containing such 
diagnosis show no current, positive cardiac pathology.  Nor 
does it appear such diagnoses were based on a review of the 
claims folders as opposed to the veteran's own history of 
medical evaluation and test results and his own description 
as to symptomatology.  As such, a comprehensive 
cardiovascular examination and opinion based on longitudinal 
review of the record is indicated to ascertain the nature and 
etiology of existing cardiovascular disease.

Accordingly, the case is REMANDED to the RO for the 
following:

1. The RO should contact the veteran and 
request that he provide pertinent 
information regarding all recent VA 
and non-VA treatment he has received 
for gastro-intestinal and/or 
cardiovascular disorders.  Based on 
his response, the RO should undertake 
to obtain records not already 
associated with the claims file.  In 
any case, the RO should ensure that 
all records of relevant VA treatment 
and evaluation have been obtained.

2. The RO should schedule the veteran for 
an examination by a physician with 
appropriate expertise to determine the 
manifestations of his service-
connected hiatal hernia with GERD and 
the extent and etiology of 
diverticulosis and irritable colon 
syndrome, if present.  The claims 
folders must be made available to and 
reviewed by the examiner.  The 
examiner should order any necessary 
tests and studies, to include a 
complete blood count.  The examiner 
should confirm or rule out the 
presence of diverticulosis and 
irritable colon syndrome and provide 
an opinion with respect to each such 
disorder found to be present as to 
whether it is at least as likely as 
not that the disorder is etiologically 
related to the veteran's period of 
service or was caused or chronically 
worsened by his service-connected 
hiatal hernia with GERD.  The examiner 
should determine all symptoms and 
manifestations of hiatal hernia with 
GERD and specifically state whether 
the veteran does or does not have 
pain, vomiting, material weight loss, 
hematemesis, melena, or anemia, and 
provide an opinion as to whether these 
or other symptom combinations 
associated with hiatal hernia with 
GERD are productive of a severe 
impairment of health.  The examiner 
should also state, if possible, 
whether the veteran does or does not 
have any related esophageal or other 
gastro-intestinal erosions or 
ulcerations, and the location, size 
and number of any such abnormalities; 
whether he has esophageal stricture; 
and whether he has gastritis, either 
atrophic or hypertrophic.  The 
examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  The 
rational for all opinions expressed 
should be provided.

3. The RO should also schedule the 
veteran for a VA examination by a 
cardiologist to determine the nature 
and etiology of all currently present 
cardiovascular disorders.  The claims 
folders must be reviewed by the 
examiner before completion of the 
examination report.  The examiner is 
requested to confirm or rule out the 
presence of hypertension, paroxysmal 
atrial fibrillation, sick sinus 
syndrome or other cardiovascular 
diagnoses, and provide an opinion with 
respect to each such disorder found to 
be present as to whether it is at 
least as likely as not that the 
disorder originated during the 
veteran's active military service or 
is otherwise etiologically related to 
service.  The rationale for each 
opinion expressed must be provided.

4. The RO should then undertake any other 
development it determines to be 
required, to include any notification 
required under 38 U.S.C.A. § 5103 (West 
Supp. 2002) and the regulation 
implementing this section.

5. Thereafter, the RO should adjudicate the 
veteran's claim for service connection 
for irritable colon syndrome and 
readjudicate the veteran's claim of 
entitlement to service connection 
diverticulosis.  If the claim for 
service connection for diverticulosis is 
not granted to the veteran's 
satisfaction and/or a timely notice of 
disagreement is received with respect to 
the disposition of the claim for service 
connection for irritable colon syndrome, 
the veteran and his representative 
should be provided a statement of the 
case and informed of the requirements to 
perfect an appeal.  

6. In addition, the RO should readjudicate 
the claims of entitlement to service 
connection for cardiovascular 
disability, including hypertension, and 
entitlement to an increased rating for 
hiatal hernia with GERD.  If the 
benefits sought on appeal are not 
granted to the veteran's satisfaction, 
he and his representative should be 
provided a supplemental statement of the 
case and afforded an appropriate 
opportunity to respond. 

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  All issues properly in appellate status should be 
returned to the Board at the same time.  No action is 
required on the part of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


